             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      No. 4:17-CR-00025

      v.                                      (Judge Brann)

DAVID DEWALD,

            Defendant.

                                   ORDER

                              OCTOBER 21, 2019

     In accordance with the accompanying Memorandum Opinion of this same

date, IT IS HEREBY ORDERED that:

     1.    David DeWald’s motion in limine (Doc. 103) is GRANTED in part

           and DENIED in part;

     2.    DeWald’s motion is GRANTED with respect to evidence related to the

           2012 Charge; and

     3.    DeWald’s motion is conditionally DENIED with regard to evidence

           related to the States Charges and electronic communications.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
